Case l:ll-cr-lO41?-NMG Document 545 Filed 08f08/18 Page l of 30

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES,
Plaintiff,

v. CRIMINAL NO.
ll~lO4lT-NMG
MIGUEL AGUILAR,
Defendant.
REPORT AND RECOMMENDATION RE:
MOTION PURSUANT TO 28 U.S.C. § 2255 TO VACATE,
SET ASIDE, OR CORRECT SENTENCE
(DOCKET ENTRY # 497)
Angust 8, 2018
sowLER, U.s.M.J.

Pending before this court is a pro se motion filed by
defendant Miguel Aguilar (“defendant”) to vacate, set aside or
Correct his sentence pursuant to 28 U.S.C. § 2255 (“section
2255”). (Docket Entry # 49?). The United States of America
(“the government”) filed an opposition (Docket Entry # 527) and
defendant submitted a reply to the qovernment’s opposition.

(Docket Entry # 528). The matter is therefore ripe for review.

PROCEDURAL BACKGROUND

 

Defendant raises two grounds for vacating the conviction
and Sentence. The first ground is an allegation of ineffective
assistance of counsel in violation of defendant's Sixth
Amendment rights. Defendant argues that trial counsel was
ineffective because: (l) trial counsel did not “properly

explain [to defendant] the extent of the Safety Valve provision

)Z.P,JWMLWM¢€¢:£;¢:. a¢@p:e¢e aaa
ad¢§&¢l. Wjd¢m/ U§DJ /0/,23/18

